Title: From Thomas Jefferson to James Madison, 24 August 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Th:J. to J. Madison.
                            
                            Monticello Aug. 24. 07.
                        
                        I presume the two commissions of militia officers in the District of Columbia which you inclosed yesterday,
                            were meant as resignations. I have sent them as such to the War office.
                        I was misinformed as to the name of the person appointed Secretary of Orleans. altho always called Bolling
                            Robertson it seems his name is Thomas Bolling Robertson. will you be so good as to order a new commission, & that the
                            record of the other be cancelled. affte. salutns
                    